Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered October 31, 1975, convicting him of robbery in the first degree (two counts), upon his plea of guilty, and imposing sentence. Judgment affirmed. Defendant, who had been convicted of a felony in 1971 and received a reformatory sentence therefor, was properly adjudged a second felony offender (see Penal Law, § 70.06; cf. People v Wright, 35 NY2d 944, cert den 423 US 856). Titone, J. P., Hawkins, Suozzi and Mollen, JJ., concur.